UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SERVIPRONTO DE EL SALVADOR, S.A.,

                          Plaintiff,
                                                         11 Civ. 4519 (KPF)
                        -v.-
                                                       OPINION AND ORDER
McDONALD’S CORPORATION,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      On December 6, 2005, the Second Civil Court of El Salvador, Second

Chamber, entered a judgment in favor of Plaintiff in the amount of

$23,977,493.40 (the “Judgment”). Following the affirmance of the Judgment

by the Supreme Court of Justice of El Salvador in June 2009, Plaintiff filed a

motion for summary judgment in lieu of a complaint for enforcement of the

Judgment, pursuant to Article 53 of the New York Civil Practice Law and Rules

(“CPLR”), in New York State court. That action was then removed to this Court

in July 2011. On September 4, 2012, before the motion could be resolved,

Defendant deposited the amount of the Judgment in the Fourth Commercial

Court of San Salvador in satisfaction of the Judgment. Plaintiff, however,

argued to the courts in El Salvador that it was entitled to interest on the

Judgment, and did not collect the amount deposited by Defendant while it

appealed the issue of entitlement to interest.

      Now, after a long and tortuous procedural history in both this Court and

the courts in El Salvador, Plaintiff has moved, pursuant to Federal Rule of Civil

Procedure 56, for recognition and enforcement of the Judgment. Plaintiff
contends that it is entitled not only to recognition of the Judgment, but also to

“post-foreign/pre-federal judgment interest” dating from the issuance of the

Judgment in El Salvador to Plaintiff’s collection in September 2019 of the

principal that Defendant deposited in September 2012. Defendant brings a

cross-motion to dismiss, pursuant to Rules 12(b)(1) and 12(b)(6), primarily

arguing that its satisfaction of the Judgment mooted this action, and thus the

Court lacks subject matter jurisdiction to adjudicate it further. For the

reasons set forth in the remainder of this Opinion, the Court finds that this

action has indeed been mooted, and therefore grants Defendant’s motion to

dismiss and denies Plaintiff’s motion for summary judgment.

                                    BACKGROUND 1

A.    The Proceedings in El Salvador

      This action has its genesis in the Second Civil Court of El Salvador,

Second Chamber’s Judgment in favor of Plaintiff for $23,977,493.40, which

was entered December 6, 2005. (Dkt. #1 at 11-12). Of note, the Judgment did

not award either pre-judgment or post-judgment interest. (Bunge Decl., Ex. 1

at 95). Defendant appealed the Judgment first to the Supreme Court of Justice



1     The facts in this Opinion are drawn from the Notice of Removal (Dkt. #1), which
      contains the original Notice of Motion for Summary Judgment in Lieu of Complaint in
      Action Upon Foreign Country Money Judgment and the Affidavit of Blaine H. Bortnick
      in Support of Motion for Summary Judgment in Lieu of Complaint; and from the
      exhibits attached to the Declaration of John C. Bunge in Support of Defendant’s Motion
      to Dismiss (“Bunge Decl., Ex. [ ]” (Dkt. #190)).
      For ease of reference, the Court refers to Plaintiff’s brief in support of its motion for
      summary judgment as “Pl. Br.” (Dkt. #188); Defendant’s brief in support of its motion to
      dismiss as “Def. Br.” (Dkt. #191); Plaintiff’s opposing brief as “Pl. Opp.” (Dkt. #192);
      Defendant’s opposing brief as “Def. Opp.” (Dkt. #193); Plaintiff’s reply brief as “Pl.
      Reply” (Dkt. #196); and Defendant’s reply brief as “Def. Reply” (Dkt. #197).

                                              2
of El Salvador, which confirmed the Judgment on June 17, 2009 (Dkt. #1 at

12), and then to the Constitutional Chamber of the Supreme Court (id.).

Eventually, Defendant exhausted its avenues of appeal, and on September 4,

2012, Defendant tendered the entire amount of the Judgment to the Fourth

Commercial Court of San Salvador. (Def. Br. 4; Bunge Decl., Ex. 3, 10).

        Plaintiff did not, however, immediately acquire the funds that Defendant

deposited, in part because Plaintiff argued that it was also entitled to post-

judgment interest due to Defendant’s failure to pay the Judgment in a timely

fashion. (Bunge Decl., Ex. 5 at 6, 10; id., Ex. 10 at 5). In a decision dated

October 12, 2012, the Second Civil Chamber of the First Section held that

Plaintiff was not entitled to post-judgment interest because it had failed to

make a timely request for such interest. (Id., Ex. 5 at 10). This decision was

affirmed on March 16, 2017, by the Second Court in Civil Matters of the First

Section (id., Ex. 6), and again on August 21, 2019, by the Second Civil

Chamber (id., Ex. 10 at 5). Following the August 21 decision, the First

Mercantile Court entered an Order releasing to Plaintiff the funds that

Defendant had deposited in 2012. (Id., Ex. 8 at ¶ 6). By October 10, 2019,

Plaintiff confirmed that it either already had or soon would receive the funds

satisfying the 2005 Judgment. (Dkt. #185). As of October 23, 2019, the

Salvadoran litigation was determined to be fully resolved, with the case file

closed and sent to the General Archive in El Salvador. (Bunge Decl., Ex. 9 at

¶ 2).




                                        3
B.    The Proceedings in the United States

      Plaintiff initiated this action in New York State Supreme Court, New York

County, on June 1, 2011, by filing a notice of motion for summary judgment in

lieu of complaint. (Dkt. #1). Plaintiff’s motion for summary judgment sought,

pursuant to CPLR 3213 and 5303, recognition and enforcement of the

Judgment. The affidavit accompanying Plaintiff’s notice of motion indicated

that the Judgment had not been paid or satisfied at the time of filing of the

New York State action, and that the principal of the Judgment “with interest

from December 6, 2005” was due and owing to Plaintiff. (Dkt. #1 at 13-14).

      On July 1, 2011, Defendant removed the state court action to this

District, with the Honorable Paul A. Crotty initially assigned to the matter.

(Dkt. #1). A pre-motion conference was held on August 3, 2011, at which time

Judge Crotty scheduled Defendant’s motion to dismiss or stay the case.

(Minute Entry for August 3, 2011). On August 19, 2011, Defendant filed a

motion to dismiss pursuant to Rule 12(b)(6), with accompanying memorandum

and declaration. (Dkt. #8-10). Plaintiff filed opposing papers on September 23,

2011 (Dkt. #15-16), and Defendant filed its reply brief on October 7, 2011 (Dkt.

#17). Although there was oral argument scheduled for Defendant’s motion on

November 2, 2011 (Minute Entry for November 1, 2011), Defendant withdrew

its motion at the hearing (on the grounds that developments in the El Salvador

litigation had rendered its arguments moot), and the Court instead set a

briefing schedule for Plaintiff’s motion for summary judgment (Minute Entry for

November 2, 2011). Defendant filed its papers in opposition to Plaintiff’s

                                        4
motion on December 19, 2011 (Dkt. #21-24), and Plaintiff filed its reply papers

on January 17, 2012 (Dkt. #26-30).

      On May 2, 2012, Plaintiff informed Judge Crotty that the Constitutional

Chamber in El Salvador had denied Defendant’s appeal, making the Judgment

final, conclusive, and enforceable. (Dkt. #31). On September 28, 2012,

Defendant requested a pre-motion conference relating to an anticipated motion

to dismiss, this time pursuant to Rule 12(b)(1). (Dkt. #32). In its letter,

Defendant informed Judge Crotty that it had paid the entirety of the Judgment

on September 4, 2012, and therefore the case was moot. (Id.). Defendant also

explained that Plaintiff had refused to dismiss either the action in El Salvador

or the instant action because Plaintiff believed it was entitled to interest on the

Judgment and would be pursuing that issue in El Salvador. (Id.). On

October 2, 2012, Judge Crotty requested a further response and analysis from

the parties upon the conclusion of the court proceedings in El Salvador. (Id.).

      On June 28, 2013, Plaintiff wrote to Judge Crotty, noting that it had still

not received the funds that Defendant had deposited because of its decision to

appeal the issue of its entitlement to interest. (Dkt. #44). Given the potentially

lengthy timeline for resolution of its appeals, Plaintiff requested that Judge

Crotty permit Plaintiff to move forward with its motion for summary judgment.

(Id.). On July 8, 2013, Defendant filed a response to Plaintiff’s letter,

reiterating its position that the case was moot due to Defendant’s payment of

the Judgment. (Dkt. #45). Defendant urged Judge Crotty to deny Plaintiff’s

motion for summary judgment and renewed its request to be granted leave to

                                         5
move to dismiss the case pursuant to Rule 12(b)(1). (Id.). Plaintiff filed a reply

letter on July 9, 2013. (Dkt. #46).

        On July 12, 2013, Judge Crotty issued a notice of a pretrial conference

for July 18, 2013. (Minute Entry for July 12, 2013). However, that conference

was then cancelled after Judge Crotty denied Plaintiff’s request for summary

judgment. (Minute Entry for July 25, 2013; Dkt. #44). Judge Crotty found

that Defendant had paid the Judgment amount into the court in El Salvador;

that there was no appropriate suggestion that Defendant had acted improperly;

and thus there was no basis for further action from the district court. (Dkt.

#44).

        On March 28, 2014, Judge Crotty, finding that there had been no activity

in the instant action since July 18, 2013, ordered that the case be dismissed.

(Dkt. #47). On April 10, 2014, Plaintiff moved for clarification as to whether

Judge Crotty’s order of dismissal dismissed the case without prejudice. (Dkt.

#48-49). Defendant filed a memorandum in opposition to Plaintiff’s motion on

May 9, 2014. (Dkt. #50). On May 13, 2014, the instant action was reassigned

to this Court. (Minute Entry for May 13, 2014). Plaintiff filed its reply brief on

May 16, 2014. (Dkt. #51). On September 24, 2014, the Court issued an

Opinion and Order finding that the prior dismissal had been without prejudice

and ordering: (i) that the case be reopened; (ii) that the parties appear for a

status conference on October 14, 2014; and (iii) that the parties file a joint

status letter prior to the conference. (Dkt. #52).




                                         6
      Following the October 14 conference, Plaintiff informed the Court on

October 31, 2014, that it did not wish to move for summary judgment at that

time. (Dkt. #55). In response, the Court stayed the action, and ordered the

parties to submit a letter every 90 days with an update on the status of the

action in El Salvador until that action was resolved. (Id.). However, the Court

removed the requirement that the parties file a regular status letter on

February 3, 2015. (Dkt. #59).

      On May 22, 2015, after the withdrawal of Plaintiff’s counsel and the

appearance of new counsel, the Court ordered the parties to submit a joint

status letter in 90 days, and noted that the letter could include a request to lift

the stay and proceed with motions. (Dkt. #71). On August 25, 2015, the

parties submitted their joint status letter, with Plaintiff requesting that the stay

be lifted and Defendant opposing that request. (Dkt. #72). The Court found

that Plaintiff had failed to identify a sufficient basis for lifting the stay, and

ordered the parties to submit another status letter in 90 days’ time. (Id.).

      On October 27, 2015, Plaintiff wrote to the Court and requested a

conference at which it would discuss recent developments in El Salvador and

argue why it should be permitted to proceed with its motion for summary

judgment. (Dkt. #74). Defendant wrote an opposing letter on November 6,

2015. (Dkt. #75). The Court ordered the parties to address the issues raised

in Plaintiff’s letter in their next joint status letter. (Dkt. #76). The parties filed

their joint status letter on December 21, 2015 (Dkt. #81), and in response the

Court ordered that the case would remain stayed (Dkt. #82). On April 1, 2016,

                                           7
Plaintiff wrote to the Court and requested a telephone conference due to alleged

issues in drafting the joint letter with Defendant. (Dkt. #88). Defendant

responded that same day, claiming that no telephone conference was needed.

(Dkt. #89). Although the Court originally scheduled a telephone conference to

discuss the purported issues (Dkt. #90), the Court later deemed such a

conference unnecessary and instead ordered the parties to file a joint status

letter in 90 days’ time (Dkt. #91).

      The parties submitted regular status letters on July 1, 2016 (Dkt. #92);

October 6, 2016 (Dkt. #94); and January 4, 2017 (Dkt. #96). After each letter,

the Court ordered the parties to file another status letter in approximately 90

days’ time. (Dkt. #93, 95, 97). Due to issues involving the withdrawal of

Plaintiff’s counsel (Dkt. #104-110), the next status letter was not filed until

August 11, 2017 (Dkt. #120). Upon receipt of that letter, the Court ordered the

parties to file a joint status letter on or before the earlier of February 14, 2018,

or the occurrence of a material change in the litigation in El Salvador. (Dkt.

#121).

      However, on October 20, 2017, Plaintiff filed a letter motion, with

accompanying declaration, requesting that the Court either lift the stay and

hold a hearing on Plaintiff’s motion for summary judgment, or refer the parties

to mediation. (Dkt. #123, 124, 127). Defendant filed a response in opposition

on November 3, 2017 (Dkt. #130-131), and on November 6, 2017, the Court

denied Plaintiff’s request (Dkt. #132). On November 20, 2017, Plaintiff filed a

motion for reconsideration, with supporting documents. (Dkt. #133-135).

                                         8
Defendant filed opposing papers on December 4, 2017 (Dkt. #136-137), and

Plaintiff filed reply papers on December 11, 2017 (Dkt. #138-139). On

January 5, 2018, the Court issued an Opinion and Order denying Plaintiff’s

motion for reconsideration. (Dkt. #144).

      On February 14, 2018, the parties filed a joint status report in which

Plaintiff again requested that the stay be lifted. (Dkt. #145). On February 15,

2018, the Court denied Plaintiff’s request and ordered a joint status letter by

the earlier of August 14, 2018, or the occurrence of a material change in the

litigation in El Salvador. (Dkt. #146). Plaintiff renewed its request for the stay

to be lifted on September 14, 2018 (Dkt. #152), which Defendant opposed (Dkt.

#155), and the Court again denied Plaintiff’s request on October 3, 2018 (Dkt.

#157). On May 3, 2019, after the withdrawal of Plaintiff’s counsel (Dkt. #150)

and the appearance of new counsel (Dkt. #161, 163), the parties filed a joint

status letter with the Court (Dkt. #164). In response, the Court ordered that

the case would remain stayed and that the parties file a joint status letter

either within 180 days or within two weeks of any significant developments in

El Salvador, whichever was earlier. (Dkt. #165).

      On August 15, 2019, Plaintiff filed a letter with the Court, again

requesting that the stay in the case be lifted. (Dkt. #169). Defendant filed a

response on September 6, 2019, informing the Court that on August 21, 2019,

the Second Court of Appeals of San Salvador had decided Plaintiff’s most

recent appeal in the underlying litigation and ordered the release of the

Judgment funds to Plaintiff. (Dkt. #173). On September 9, 2019, the Court

                                        9
granted Plaintiff leave to file a reply limited to the issue of why the August 21

Order of the Salvadoran court did not resolve the instant action. (Dkt. #175).

Plaintiff filed its reply on September 11, 2019 (Dkt. #178), and in response the

Court scheduled a conference to resolve Plaintiff’s request to lift the stay (Dkt.

#179). Prior to the conference, Defendant submitted a letter informing the

Court that the First Mercantile Court had entered an order releasing the funds

to Plaintiff, and that Plaintiff was in possession of a Deposit Delivery Order that

it could present at the Ministry of Treasury to retrieve the Judgment amount.

(Dkt. #181).

      On October 10, 2019, the parties appeared before the Court for a hearing

on whether the stay in the instant action should be lifted. (Minute Entry for

October 10, 2019; Dkt. #185). Based on information that Plaintiff either had or

was shortly going to receive the Judgment amount, and with the consent of

both parties, the Court lifted the stay in the action. (Dkt. #185). The Court

also ordered the parties to submit a briefing schedule for the motions now

pending before this Court. (Id.). On November 18, 2019, Plaintiff submitted its

motion for summary judgment, along with accompanying memorandum and

exhibits. (Dkt. #187-188). That same day, Defendant filed its motion to

dismiss, along with accompanying memorandum and declaration. (Dkt. #189-

191). On December 18, 2019, the parties filed their opposing papers to each

other’s respective motions (Dkt. #192-195), and on January 6, 2020, the

parties filed their reply papers (Dkt. #196-197). At no point in the almost nine




                                        10
years that the instant action has existed was the Judgment domesticated here

in the United States.

                                   DISCUSSION

A.    The Court Dismisses This Action as Moot

      1.     Applicable Law

             a.    Motions to Dismiss Under Fed. R. Civ. P. 12(b)(1)

      Defendant’s primary argument against both the continuation of this

action and Plaintiff’s motion for summary judgment is that this case is moot.

(Def. Br. 8-9; Def. Opp. 9-10). A challenge raising the issue of mootness is

analyzed under Rule 12(b)(1), since it implicates the Court’s subject matter

jurisdiction. See Doyle v. Midland Credit Mgmt., Inc., 722 F.3d 78, 80 (2d Cir.

2013) (“Under Article III of the U.S. Constitution, ‘[w]hen a case becomes moot,

the federal courts lack subject matter jurisdiction over the action.’” (quoting

Fox v. Bd. of Trs. of State Univ. of N.Y., 42 F.3d 135, 140 (2d Cir. 1994))).

Rule 12(b)(1) permits a party to move to dismiss a complaint for “lack of subject

matter jurisdiction.” Fed. R. Civ. P. 12(b)(1). “A case is properly dismissed for

lack of subject matter jurisdiction under Rule 12(b)(1) when the district court

lacks the statutory or constitutional power to adjudicate it.” Lyons v. Litton

Loan Servicing LP, 158 F. Supp. 3d 211, 218 (S.D.N.Y. 2016) (quoting Makarova

v. United States, 201 F.3d 110, 113 (2d Cir. 2000)).

      The Second Circuit has drawn a distinction between two types of

Rule 12(b)(1) motions: (i) facial motions and (ii) fact-based motions. See

Carter v. HealthPort Technologies, LLC, 822 F.3d 47, 56-57 (2d Cir. 2016); see

                                         11
also Katz v. Donna Karan Co., L.L.C., 872 F.3d 114 (2d Cir. 2017). A facial

Rule 12(b)(1) motion is one “based solely on the allegations of the complaint or

the complaint and exhibits attached to it.” Carter, 822 F.3d at 56. A plaintiff

opposing such a motion bears “no evidentiary burden.” Id. Instead, to resolve

a facial Rule 12(b)(1) motion, a district court must “determine whether [the

complaint and its exhibits] allege[ ] facts that” establish subject matter

jurisdiction. Id. (quoting Amidax Trading Grp. V. S.W.I.F.T. SCRL, 671 F.3d

140, 145 (2d Cir. 2011) (per curiam)). And to make that determination, a court

must accept the complaint’s allegations as true “and draw[ ] all reasonable

inferences in favor of the plaintiff.” Id. at 57 (internal quotation marks and

citation omitted).

      “Alternatively, a defendant is permitted to make a fact-based

Rule 12(b)(1) motion, proffering evidence beyond the complaint and its

exhibits.” Id. “In opposition to such a motion, [plaintiffs] must come forward

with evidence of their own to controvert that presented by the defendant, or

may instead rely on the allegations in the[ir p]leading if the evidence proffered

by the defendant is immaterial because it does not contradict plausible

allegations that are themselves sufficient to show standing.” Katz, 872 F.3d at

119 (internal citations and quotations omitted). If a defendant supports his

fact-based Rule 12(b)(1) motion with “material and controverted” “extrinsic

evidence,” a “district court will need to make findings of fact in aid of its

decision as to subject matter jurisdiction.” Carter, 822 F.3d at 57.




                                         12
             b.     Mootness

      Federal courts are courts of limited jurisdiction, “and lack the power to

disregard such limits as have been imposed by the Constitution or Congress.”

Platinum-Montaur Life Scis., LLC v. Navidea Biopharmaceuticals, Inc., 943 F.3d

613, 616 (2d Cir. 2019). Article III of the Constitution “limits the jurisdiction of

federal courts to ‘Cases’ and ‘Controversies,’” thereby “restrict[ing] the authority

of federal courts to resolving ‘the legal rights of litigants in actual

controversies.’” Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 71 (2013)

(internal quotation marks omitted) (quoting Valley Forge Christian College v.

Americans for Separation of Church and State, Inc., 454 U.S. 471 (1982)). The

“Case” and “Controversy” requirement places the burden on “those who invoke

the power of a federal court to demonstrate standing — a ‘personal injury fairly

traceable to the defendant’s allegedly unlawful conduct and likely to be

redressed by the requested relief.’” Already, LLC v. Nike, Inc., 568 U.S. 85, 90

(2013).

      A case ceases being a “Case” or “Controversy” — or, in other words,

becomes moot — “when the issues presented are no longer ‘live’ or the parties

lack a legally cognizable interest in the outcome.” Already, LLC, 568 U.S. at

91. This is the case “n[o] matter how vehemently the parties continue to

dispute the lawfulness of the conduct that precipitated the lawsuit.” Id.

However, “[a]s long as the parties have a concrete interest, however small, in

the outcome of the litigation, the case is not moot.” Chafin v. Chafin, 568 U.S.

165, 172 (2013) (quoting Knox v. Serv. Emps. Int’l Union, Local 1000, 567 U.S.

                                          13
298, 307-08 (2012)). “The party seeking to have the case dismissed bears the

burden of demonstrating mootness[,] and that burden is a heavy one.” Chen-

Oster v. Goldman, Sachs & Co., 251 F. Supp. 3d 579, 590 (S.D.N.Y. 2017)

(internal brackets omitted) (quoting Robinson v. Blank, No. 11 Civ. 2480 (PAC)

(DF), 2013 WL 2156040, at *13 (S.D.N.Y. May 20, 2013)).

             c.     Article 53 of the CPLR

      Plaintiff’s action seeks recognition and enforcement of the Judgment — a

process also known as “domestication,” see Huynh, So Muon v. Thach, Ly Sun,

69 N.Y.S.3d 489, 489 (1st Dep’t 2018) — pursuant to Article 53 of New York’s

CPLR. (Pl. Br. 1). 2 Article 53 “applies to any foreign country judgment which is

final, conclusive and enforceable where rendered.” N.Y. C.P.L.R. § 5302. Such

a foreign judgment “is conclusive between the parties to the extent that it

grants or denies recovery of a sum of money.” Id. § 5303. “Article 53 was

designed … to promote the efficient enforcement of New York judgments abroad

by assuring foreign jurisdictions that their judgments would receive

streamlined enforcement here.” CIBC Mellon Tr. Co. v. Mora Hotel Corp. N.V.,

100 N.Y.2d 215, 221 (2003). Crucially, the party seeking domestication under

Article 53 “does not seek any new relief against the judgment debtor, but

instead merely asks the court to perform its ministerial function of recognizing

the foreign country judgment and converting it into a New York judgment.” Id.




2     “New York law governs actions brought in New York to enforce foreign judgments.”
      Bridgeway Corp. v. Citibank, 45 F. Supp. 2d 276, 285 (S.D.N.Y. 1999).

                                           14
at 222 (emphasis added) (quoting Lenchyshyn v. Pelko Elec., 723 N.Y.S.2d 285,

291 (4th Dep’t 2001)).

      2.     Analysis

      When it comes to the issue of mootness, the parties’ contentions can be

boiled down to two simple arguments. Defendant argues that it has paid the

underlying Judgment, and that since this is an action for recognition and

enforcement of a foreign judgment, there is nothing left for this Court to do.

(Def. Br. 8). Plaintiff asserts that — regardless of Defendant’s payment of the

underlying Judgment — it has a legally cognizable claim for interest, 3 and until

that claim has been satisfied the case is not moot. (Pl. Opp. 7). Plaintiff, for its

part, makes a valiant effort of showing that New York courts have a practice of

awarding post-foreign judgment interest when domesticating foreign

judgments. (See id. at 8-10). Nevertheless, it is clear to the Court that this

case is moot.

      Four facts lead the Court to this inescapable conclusion. First,

regardless of whether Defendant’s original deposit of the Judgment amount

satisfied the Judgment or not, Plaintiff has now received the funds owed to it.

(Pl. Opp. 3). Second, numerous courts in El Salvador have affirmed that the

Judgment is limited to the principal amount Plaintiff has received, and that

Plaintiff is not entitled to interest on that Judgment. (See Bunge Decl., Ex. 5,



3     Plaintiff describes its interest claim as one for “pre-federal/post-foreign judgment
      interest” (see Pl. Opp. 3), meaning that Plaintiff seeks interest that has accrued
      following the entry of the Judgment in El Salvador but prior to any entry of judgment in
      the instant action.

                                             15
6, 10). Third, despite its best efforts, Plaintiff has failed to cite to any authority

that supports the proposition that a party seeking domestication of a foreign

judgment has a legally cognizable claim to interest where the underlying

foreign judgment has been satisfied.

      On this point, Plaintiff cites to numerous cases for the proposition that

where a plaintiff has requested pre-judgment interest and not received it, a

payment of the principal does not moot the action. See Templin v. Indep. Blue

Cross, 487 F. App’x 6, 11-12 (3d Cir. 2012) (summary order) (finding, in an

insurance-related action, that the “plaintiffs’ unresolved demand for interest

on … withheld benefits preserve[d] their personal stake in litigation”); Parella v.

Ret. Bd. of R.I. Emps. Ret. Sys., 173 F.3d 46, 57 (1st Cir. 1999) (finding, in an

insurance-related action, that case was not moot because plaintiffs had

pleaded a claim for interest that rested “on an independent constitutional

basis” from the withheld benefits); Tucson Med. Ctr. v. Sullivan, 947 F.2d 971,

977-79 (D.C. Cir. 1991) (finding, in an insurance-related action, that payment

of the underlying claims did not moot a claim for interest); Fields v. Ashford,

No. 17 Civ. 11812 (MFL), 2018 WL 2045955, at *2 (E.D. Mich. May 2, 2018)

(finding, in an insurance-related action, that a remaining issue of entitlement

to interest precluded the case from being mooted despite payment of benefits);

Schlembach v. Empire Blue Cross & Blue Shield, No. 97 Civ. 4499 (JG), 1998

WL 817686, at *3 (E.D.N.Y. Feb. 18, 1998) (finding, in an insurance-related

action, that the “[p]laintiffs’ claim is still viable because they requested

damages in the form of pre-judgment interest on their ERISA claim”).

                                          16
      However, none of the above cases is relevant to this action. None of the

cases arises out of Article 53 or any other analogous state law involving

domestication of foreign judgments, and therefore they are inapposite insofar

as they bear no resemblance to Article 53’s limited purpose of recognizing a

foreign judgment and converting it into a New York judgment. See CIBC

Mellon, 100 N.Y.2d at 222. Moreover, most of the cases are ERISA actions, and

as the Schlembach court noted, plaintiffs in ERISA actions have an

independent entitlement to pre-judgment interest if liability is found. See 1998

WL 817686, at *3 n.3. And, as is evident, none of the cited cases constitutes

binding authority on this Court.

      Plaintiff’s other cases come closer to the mark, but fare no better upon

inspection. Relying on a collection of New York cases and one case from a

sister court, Plaintiff asserts that “it is settled New York law that a foreign

judgment domesticated in New York accrues post-foreign judgment interest

from the date of such foreign judgment.” (Pl. Opp. 8-10). With this principle,

at least, the Court cannot disagree. It is clear under New York law that when

an unsatisfied foreign judgment is domesticated in New York, courts may

award post-foreign judgment interest dating from the entry of the foreign

judgment. See Abu Dhabi Commercial Bank PJSC v. Saad Trading, Contracting

& Fin. Servs. Co., 986 N.Y.S.2d 454, 459 (1st Dep’t 2014); John Galliano, S.A. v.

Stallion, Inc., 879 N.Y.S.2d 400, 401 (1st Dep’t 2009); Sung Hwan Co. v. Rite

Aid Corp., 847 N.Y.S.2d 78, 79-80 (1st Dep’t 2007). Indeed, were Plaintiff

seeking to domesticate an unsatisfied foreign judgment here, the Court would

                                         17
almost certainly award post-foreign judgment interest dating from the entry of

the Judgment in El Salvador.

      However, none of these cases involves the situation presently confronting

this Court, which is that the Judgment — the underlying reason for this entire

action — has been satisfied. None of Plaintiff’s cases supports the idea that

even when a foreign judgment has been satisfied, a plaintiff has a standalone

claim for post-foreign judgment interest. Indeed, while it is clear from the

above cases that New York law recognizes a court’s ability to award post-foreign

judgment interest in the course of domesticating an unsatisfied judgment, it is

not similarly clear that New York law — or any jurisdiction’s law — grants

plaintiffs a legal right to interest on a satisfied judgment.

      This finding is only reinforced by the fourth fact, which is that Article 53

has a clearly circumscribed purpose: to provide a means of recognizing and

enforcing foreign judgments. As the Court has already noted, and as one of

Plaintiff’s own cases has recognized, parties proceeding under Article 53 are

“merely ask[ing] the court to perform its ministerial function of recognizing the

foreign country judgment and converting it into a New York judgment.” Abu

Dhabi Commercial Bank, 986 N.Y.S.2d at 457 (citing CIBC Mellon, 100 N.Y.2d

at 222). Those parties are expressly “not seek[ing] any new relief against the

judgment debtor.” Id.

      Given this limited function, it is clear that there is nothing for the Court

to do. The Court’s only function is to domesticate the Judgment so that it can

be enforced, but that Judgment has already been paid in El Salvador. That is

                                         18
where the inquiry must end. Moreover, given that the Judgment does not

provide for the awarding of any interest (see, e.g., Bunge Decl., Ex. 10), if

Plaintiff were to seek interest in this forum, it would clearly be seeking new

relief against Defendant. 4 The highest court in New York has made clear that

this is not permitted, see CIBC Mellon, 100 N.Y.2d at 222, and it is not this

Court’s place to contravene that holding. 5 Accordingly, the Court dismisses

this case as moot. 6

                                      CONCLUSION

      For the reasons set forth in this Opinion, Defendant’s motion to dismiss

is GRANTED and Plaintiff’s motion for summary judgment is DENIED. The




4     Insofar as Plaintiff relies on Louis Dreyfus Commodities Suisse, SA v. Financial Software
      Systems, Inc., 703 F. App’x 79, 84-85 (3d Cir. 2017) (unpublished decision), for the
      proposition that it is not barred from seeking interest because it failed to do so in El
      Salvador (Pl. Opp. 15), that case is also inapposite. Louis Dreyfus — an unpublished
      case from outside the Second Circuit and not dealing with New York law — held that a
      plaintiff was not required to seek post-judgment interest in the foreign forum to be
      entitled to such interest when domesticating the judgment. See 703 F. App’x at 85.
      Here, however, the Salvadoran courts have affirmatively and repeatedly held that
      Plaintiff has no entitlement to interest. (See Bunge Decl., Ex. 5, 6, 10). That distinction
      places this case on a substantially different footing.
5     The Court also worries about the consequences of finding that a party seeking
      domestication of a foreign judgment is entitled to post-foreign judgment interest in
      circumstances where the foreign forum has expressly forbidden that relief to the party.
      Such a finding may incentivize parties to use New York courts to obtain compensation
      to which they are not entitled, which would in turn run afoul of comity, which is the
      animating principle behind domestication. See Byblos Bank Eur. v. Sekerbank Turk
      Anonym Syrketi, 10 N.Y.3d 243, 247 (2008) (describing comity as “the spirit of
      cooperation in which a domestic tribunal approaches the resolution of cases touching
      the laws and interests of other sovereign states” (quoting Société Nationale Industrielle
      Aerospatiale v. U.S. Dist. Ct. for S. Dist. of Iowa, 482 U.S. 522, 543 n.27 (1987))).
6     Given that this case is moot, the Court lacks subject matter jurisdiction to consider
      further the merits of this action. See Lowell v. Lyft, Inc., 352 F. Supp. 3d 248, 253
      (S.D.N.Y. 2018). Therefore, the Court does not consider — and must deny — Plaintiff’s
      motion for summary judgment.

                                              19
Clerk of Court is directed to terminate all pending motions, adjourn all

remaining dates, and close this case.

      SO ORDERED.

Dated: April 6, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge




                                        20
